DETAILED ACTION
The present application was filed on or about 23 December 2019.
This Detailed Action is a response to Applicant’s Amendment Under 37 CFR 1.111 filed on or about 30 November 2021.
Claims 7, 13, 14, and 17 are cancelled. 
A restriction requirement was made on Applicant.  Applicant has elected to continue prosecution of the present application with Claims 1-5, 8-12, and 15. 
Claims 6 and 16 are withdrawn.
Claims 1-5, 8-12, and 15 are rejected.

Priority
The present application claims priority to Republic of India application IN201941043125 having a priority date of 23 October 2019. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Applicant has written Claims 3 and 10 using a list of items.  For example, Claim 3 recites: 
The method of claim 2, wherein the least relevant page in the ByAS is identified by analyzing at least one of (i) a frequency of accessing the least relevant page, (ii) a probability of accessing the least relevant page, (iii) an input from a scheduler operating system (OS), (iv) a suitability of selecting the least relevant page based or (v) a suitability of selecting the least relevant page based on an analysis of memory device characteristics.  

Because Applicant’s list is in an inclusive format, where only one item on the list is required to satisfy the list requirements, any cited art need only recite one of the list elements.  If Applicant has intended its list to be an exhaustive list, where every element is required, Applicant is encouraged to reformat its list.
Therefore, both Claims 3 and 10 are interpreted as inclusive lists. 

Claim Interpretation
Applicant has defined the scope of its claims through the use of byte addressable storage and block addressable storage.  An understanding of the scope of those terms is required for compact prosecution.  Turning to the broadest reasonable interpretation of byte addressable storage, the definition of a byte is a unit of data consisting of 8 bits.  See MCD.  Byte addressable memory is memory where each byte has a unique address.  Harris, David Money; Sarah L. Harris. Digital Design and Computer Architecture, Morgan Kaufman (2013) ISB: 9780123944245 (Pg. 1).  A type of byte addressable memory is any memory using the MIPS architecture.  Id.  Another type of byte addressable memory is DRAM.  See Condit, Jeremy et al. Better I/O Through Byte Addressable, Persistent Memory. SOSP’ 09. Big Sky, MT (October 11-14, 2009).  Therefore, Applicant’s use of the term “byte addressable memory” includes any type of memory using MIPS architecture, any memory where each byte has a unique address, DRAM memory, and any other similar technologies.  For example, Abulila, which was cited as prior art in the prior office action, teaches Flat Flash that uses DRAM, a type of byte addressable storage. Abulila [Pg. 1 Para. 1].  Therefore, Abulila’s disclosure of DRAM teaches Applicant’s byte addressable storage. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Abulila, Ahmed et al. FlatFlash: Exploiting the Byte-Accessibility of SSDs within a Unified Memory-Storage Hierarchy.
In regards to Claim 1, Abulila discloses a method comprising: 
receiving, by a host, a request for memory allocation from a byte addressable storage (ByAS) (Abulila [Pg. 2 Para 3-4] teaches a host address space having DRAM where the DRAM is part of a unified memory space.  A host CPU issues memory requests to the host’s unified memory space.  Abulila [Pg. 2 Para 3-4].  Therefore, the CPU’s issue of a memory request to the unified memory space is receiving, by a host, a request for memory allocation from a byte addressable storage.), the receiving being from a first application among of a plurality of applications running on a processor (Abulila [Pg. 1 Para. 1] teaches Flat Flash.  Flat Flash is an invention for moving data between flash based solid state drives, which are interpreted as block addressable storage, and DRAM, which is interpreted as byte addressable storage.  Abulila [Pg. 1 Para. 1].  Abulila [Pg. 3 Para. 3] identifies that page migration has a high cost because a workload may only require a few bytes or cache lines of a page but access to an SSD requires migration of an entire page.  Applications running on the CPU can request or allocate byte addressable storage such as DRAM.  Abulila [Pg. 3 Para. 2].); 
deallocating, by the host, a least relevant page of a memory space of the ByAS  (Abulila [Pg. 5 Para. 6] teaches least recently used pages are evicted from the DRAM and written back to the SSD.  Abulila [Pg. 2 Para. 4, Pg. 5 Para. 6] teaches a memory space that has both byte addressable storage, such as DRAM, and block addressable storage, such as SSD.) that is allocated to at least one second application among the plurality of applications, the deallocating based on the request (Abulila [Pg. 2 Para. 4] teaches promoting multiple hot pages concurrently to the host DRAM for fast access while keeping cold pages in the SSD for direct, byte granular access.  Because host DRAM capacity is limited, least recently used pages are evicted from the DRAM and written back to the SSD.  Abulila [Pg. 5 Para. 6].); 
moving, by the host, a content to a block addressable storage (BIAS) at a first BlAS location, the content related to the least relevant page, the moving based on the deallocation (Abulila [Pg. 5 Para. 6] least recently used pages are evicted from the DRAM and written back to the SSD.); 
reallocating, by the host, the least relevant page of the memory space to the first application (Abulila [Pg. 3 Para. 2] teaches access to the least relevant page, that was moved to SSD, is retained by the application.).
Abulila does not explicitly disclose deallocating, by the host, a least relevant page allocated to at least one second application among the plurality of applications, the deallocating based on the request.
Abulila does not explicitly disclose updating, by the host, a cache metadata and a page lookup table of the first application and the at least one second application based on the deallocation and allocation.
Ki discloses deallocating, by the host, a least relevant page allocated to at least one second application among the plurality of applications, the deallocating based on the request (Ki [Fig. 1] teaches a unified heterogenous memory space having a plurality of applications residing in an application space.  When DRAM demands of an application are exceeded, inactive or cold pages in memory are moved out of the DRAM.  Ki [Col. 1 Lines 14-19].  The management of cold memory pages, interpreted as least relevant pages, is accomplished through a cold page reclamation logic and dynamic tuning logic.  Ki [Col. 1 Lines 47-65].).
Ki also discloses updating, by the host, a cache metadata and a page lookup table of the first application and the at least one second application based on the deallocation and allocation (Ki [Col. 2 Lines 48-67, Col. 3 Lines 1-6] discloses managing physically heterogenous memory modules where the location of a target read page is determined by a page sort logic.  The read page is classified as either an anon-type page or a file type memory page.  Ki [Col. 2 Lines 52-55].  Retrieval of the target page includes referencing a page table and moving the page from the extended unified memory to the system memory.  Ki [Col. 2 Lines 55-67, Col. 3 Lines 1-6].  It is well known in the art that the movement of data from one memory location to another requires updating the cached metadata and a page table lookup.  This element of memory management is so well known in the art that it is routinely taught at the college level.  For example, at the University of California at Berkley Professor John Wawrzynek taught page table initialization, page table look up, and page table update that is consistent with Applicant’s claims.  See Wawrzynek, John.  CS 152 Computer Architecture and Engineering Lecture 9 – Virtual Memory. University of California at Berkley (29 September 2019).).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Abulila and Ki, before the effective filing date of the claimed invention, to include Ki’s memory among applicants into the unified memory management of Abulila. All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation.  Each reference addresses unified heterogenous memory spaces having fast DRAM memory and larger but slower solid-state type memories.  Compare Abulila [Introduction] with Ki [Col. 1 Lines 39-67, Col. 2 Lines 1-12].  The motivation to combine is to increase the efficiency of Abulila through the expansion of its teachings to an extended unified memory space.  Ki [Col. 1 Lines 41-45].  
In regards to Claim 2, the combination of Abulila and Ki discloses the method of claim 1, wherein the moving the content comprises: detecting that pages of the ByAS are allocated to the at least one second application running on a plurality of cores of the processor; identifying the least relevant page in the ByAS; identifying allocation of the least relevant page to the at least one second application based on the identified least relevant page in the ByAS; and moving the content related to the least relevant page to the BlAS in the first BlAS location (Ki [Fig. 1] teaches a unified heterogenous memory space having a plurality of applications residing in an application space.  When DRAM demands of an application are exceeded, inactive or cold pages in memory are moved out of the DRAM.  Ki [Col. 1 Lines 14-19].  The management of cold memory pages, interpreted as least relevant pages, is accomplished through a cold page reclamation logic and dynamic tuning logic.  Ki [Col. 1 Lines 47-65].).  
In regards to Claim 3, the combination of Abulila and Ki discloses the method of claim 2, wherein the least relevant page in the ByAS is identified by analyzing at least one of (i) a frequency of accessing the least relevant page (Ki [Col. 1 Lines 14-19] teaches frequency of accessing the least relevant page as inactive or cold pages in memory.), (ii) a probability of accessing the least relevant page, (iii) an input from a scheduler operating system (OS), (iv) a suitability of selecting the least relevant page based on input from an electronic flash storage device, or (v) a suitability of selecting the least relevant page based on an analysis of memory device characteristics.  
In regards to Claim 4, the combination of Abulila and Ki discloses the method of claim 1, wherein the updating the cache metadata and the page lookup table of the first application comprises: updating the deallocation of the least relevant page in the cache metadata; updating the first BlAS location in a page lookup table of the at least one second application; allocating the least relevant page to the first application; and updating the cache metadata and the page lookup table of the first application based on the updated deallocation of the least relevant page in the cache metadata (Ki [Col. 1 Lines 41-65] teaches a heterogenous unified memory section having at least two members of a memory pool.  The memory pool is managed by a dynamic tuning logic section configured to manage space allocation.  Ki [Col. 1 Lines 48-56]. The memory space is managed by retrieving, altering, and editing an address space. Ki [Col. 2 Lines 42-47, Col. 2 Lines 52-64]. Ki’s disclosure of dynamic tuning logic within a unified memory system suggests address translation.  For example, Novotny [Pg. 3-Pg. 4] explains that a block addressable memory, such as flash memory, must employ a translation layer that maintains a map between logical and physical addresses that is updated for writes, wear levelling and garbage collection. Novotny, R et al. NAND Flash Memory Organization and Operation, Journal of Information Technology and Software Engineering. Volume 5 Issue 1 (2015).  Updating cache metadata and page lookup tables is so fundamental to the operation of computer memories that the page replacement is taught as a college level course.  See Zhou, Yuanyuan. CSE120 Principles of Operating Systems, University of California San Diego (6 November 2018).).  
In regards to Claim 5, the combination of Abulila and Ki discloses the method of claim 2, wherein the identifying the least relevant page in the ByAS comprises: continuously analyzing a host parameter; and identifying the least relevant page in the ByAS based on the continuous analysis of the host parameter (Abulila [Pg. 2 Para. 3] teaches host DRAM as byte addressable storage. Abulila [Pg. 5 Para. 6] teaches LRU replacement as a host parameter that is continuously analyzed.).  
In regards to Claim 8, the Abulila discloses a host comprising: a memory controller; and a processor coupled with the memory controller (Abulila [Fig. 2] teaches system , configured to execute machine-readable instructions (Abulila [Pg. 3 Para. 5] teaches the processor architecture executing the embodiments of its invention.) that, when executed by the processor, cause the processor to, receive, from a first application running on the processor, a request for memory allocation for a byte addressable storage (ByAS) in an electronic flash storage device (Abulila [Pg. 1 Para. 1] teaches Flat Flash.  Flat Flash is an invention for moving data between flash based solid state drives, which are interpreted as block addressable storage, and DRAM, which is interpreted as byte addressable storage.  Abulila [Pg. 1 Para. 1].  Abulila [Pg. 3 Para. 3] identifies that page migration has a high cost because a workload may only require a few bytes or cache lines of a page but access to an SSD requires migration of an entire page.  Applications running on the CPU can request or allocate byte addressable storage such as DRAM.  Abulila [Pg. 3 Para. 2].) that is separate from the host (Abulila [Fig. 1] teaches separate DRAM, SSD, CPU, and host bridge.), 
deallocate a least relevant page of a memory space of the ByAs (Abulila [Pg. 5 Para. 6] teaches least recently used pages are evicted from the DRAM and written back to the SSD.  Abulila [Pg. 2 Para. 4, Pg. 5 Para. 6] teaches a memory space that has both byte addressable storage, such as DRAM, and block addressable storage, such as SSD.) that is allocated to at least one second application of a plurality of second applications (Abulila [Pg. 2 Para. 4] teaches promoting multiple hot pages concurrently to the host DRAM for fast access while keeping cold pages in the SSD for direct, byte granular access.  Because host DRAM capacity is limited, least recently used pages are evicted from the DRAM and written back to the SSD.  Abulila [Pg. 5 Para. 6].), move a content over a bus (Abulila [Fig. 1 ] discloses buses as black and red arrows.  The buses connect the CPU, host bridge, DRAM, and SSD for the purpose of , the content related to the least relevant page to a block addressable storage (BlAS) of the electronic flash storage device (Abulila [Pg. 1, Para. 1, Sentence 1] teaches the SSD, or BlAS, is a flash storage device.) in a first BlAS location, the moving based on the request (Abulila [Pg. 5 Para. 6] least recently used pages are evicted from the DRAM and written back to the SSD.) the ByAS storage and the BlAS storage sharing the bus with the host (Abulila [Fig. 1] depicts a host bridge, CPU, DRAM (ByAS), and SSD (BlAS) sharing a common bus.), 
reallocate the least relevant page of the memory space to the first application (Abulila [Pg. 3 Para. 2] teaches access to the least relevant page, that was moved to SSD, is retained by the application.).
Abulila does not explicitly disclose deallocating, by the host, a least relevant page allocated to at least one second application among the plurality of applications, the deallocating based on the request.
Abulila does not explicitly disclose update a cache metadata and a page lookup table of the first application and the at least one second application based on the deallocation and allocation
Ki discloses deallocating, by the host, a least relevant page allocated to at least one second application among the plurality of applications, the deallocating based on the request (Ki [Fig. 1] teaches a unified heterogenous memory space having a plurality of applications residing in an application space.  When DRAM demands of an application are exceeded, inactive or cold pages in memory are moved out of the DRAM.  Ki [Col. 1 Lines 14-19].  The management of cold memory pages, interpreted as least relevant pages, is .
Ki also discloses update a cache metadata and a page lookup table of the first application and the at least one second application based on the deallocation and allocation (Ki [Col. 2 Lines 48-67, Col. 3 Lines 1-6] discloses managing physically heterogenous memory modules where the location of a target read page is determined by a page sort logic.  The read page is classified as either an anon-type page or a file type memory page.  Ki [Col. 2 Lines 52-55].  Retrieval of the target page includes referencing a page table and moving the page from the extended unified memory to the system memory.  Ki [Col. 2 Lines 55-67, Col. 3 Lines 1-6].  It is well known in the art that the movement of data from one memory location to another requires updating the cached metadata and a page table lookup.  This element of memory management is so well known in the art that it is routinely taught at the college level.  For example, at the University of California at Berkley Professor John Wawrzynek taught page table initialization, page table look up, and page table update that is consistent with Applicant’s claims.  See Wawrzynek, John.  CS 152 Computer Architecture and Engineering Lecture 9 – Virtual Memory. University of California at Berkley (29 September 2019).).    
It would have been obvious to one of ordinary skill in the art, having the teachings of Abulila and Ki, before the effective filing date of the claimed invention, to include Ki’s memory among applicants into the unified memory management of Abulila. All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation.  Each reference addresses unified heterogenous memory spaces having fast DRAM memory and larger but slower solid-state type memories.  Compare Abulila [Introduction] with Ki [Col. 1 Lines 39-67, Col. 2 Lines 
In regards to Claim 9, the combination of Abulila and Ki discloses the host of claim 8, wherein the processor is configured to move the content by, detecting that pages of the ByAS are allocated to the at least one second applications running on a plurality of cores of the processor, identifying the least relevant page in the ByAS, identifying allocation of the least relevant page to the at least one second application based on the identified least relevant page in the ByAS, and moving the content related to the least relevant page to the BlAS in the first BlAS location (Ki [Fig. 1] teaches a unified heterogenous memory space having a plurality of applications residing in an application space.  When DRAM demands of an application are exceeded, inactive or cold pages in memory are moved out of the DRAM.  Ki [Col. 1 Lines 14-19].  The management of cold memory pages, interpreted as least relevant pages, is accomplished through a cold page reclamation logic and dynamic tuning logic.  Ki [Col. 1 Lines 47-65].).  
In regards to Claim 10, the combination of Abulila and Ki discloses the host of claim 9, wherein the processor is configured to identify the least relevant page in the ByAS by analyzing at least one of (i) a frequency of accessing of the least relevant page, (ii) a probability of accessing the least relevant page (Ki [Col. 1 Lines 14-19] teaches frequency of accessing the least relevant page as inactive or cold pages in memory.), (iii) an input from an scheduler operating system (OS), (iv) suitability of selecting the least relevant page based on input from an electronic flash storage device, or (v) suitability of selecting the least relevant page based on an analysis of memory device characteristics.  
In regards to Claim 11, the combination of Abulila and Ki discloses the host of claim 8, wherein the processor is configured to update the cache metadata and the page lookup table of the first application by, updating, in a cache metadata, the deallocation of the least relevant page, updating the first BIAS location in the page lookup table of the first application, allocating the least relevant page to the first application, and updating the cache metadata and the page lookup table of the first application based on the updated deallocation of the least relevant page (Ki [Col. 1 Lines 41-65] teaches a heterogenous unified memory section having at least two members of a memory pool.  The memory pool is managed by a dynamic tuning logic section configured to manage space allocation.  Ki [Col. 1 Lines 48-56]. The memory space is managed by retrieving, altering, and editing an address space. Ki [Col. 2 Lines 42-47, Col. 2 Lines 52-64]. Ki’s disclosure of dynamic tuning logic within a unified memory system is consistent with the well know method of address translation.  For example, Novotny [Pg. 3-Pg. 4] explains that a block addressable memory, such as flash memory, must employ a translation layer that maintains a map between logical and physical addresses that is updated for writes, wear levelling and garbage collection. Novotny, R et al. NAND Flash Memory Organization and Operation, Journal of Information Technology and Software Engineering. Volume 5 Issue 1 (2015).  Updating cache metadata and page lookup tables is so fundamental to the operation of computer memories that the page replacement is taught as a college level course.  See Zhou, Yuanyuan. CSE120 Principles of Operating Systems, University of California San Diego (6 November 2018).).  
In regards to Claim 12, the combination of Abulila and Ki discloses the host of claim 10, wherein identify the least relevant page in the ByAS comprises: continuously analyze a host parameter; and identify the least relevant page in the ByAS based on the continuous analysis of the host parameter (Abulila [Pg. 2 Para. 3] teaches host DRAM as byte addressable storage. Abulila [Pg. 5 Para. 6] teaches LRU replacement as a host parameter that is continuously analyzed.).  
In regards to Claim 15, the combination of Abulila and Ki discloses a host comprising: a memory configured to store non-transitive data; and a processor configured to execute machine-readable instructions that, when executed by the processor, cause the processor to perform (Abulila [Fig. 2] teaches system architecture that includes a processor and memory controller. Abulila [Pg. 3 Para. 5] teaches the processor architecture executing the embodiments of its invention.) the method according to claim 1 (The combination of Abulila and Ki teaches the method of Claim 1.).
The motivation to combine Abulila and Ki is the same as that for Claim 1.  

Response to Arguments
Applicant argues the applied references do not disclose “deallocating, by the host, a least relevant page of a memory space of the ByAS  that is allocated to at least one second application among the plurality of applications, the deallocating based on the request” nor “reallocating, by the host, the least relevant page of the memory space to the first application.”  Remarks [Pgs. 11-12].  Applicant’s argument is not persuasive.  The definition of allocate is “to apportion for a specific purpose or to particular persons or things” or “to set apart or earmark.1”  Deallocate is the opposite of allocate and reallocate is defined as allocating again.  Abulila teaches deallocating a least relevant page.  For example, Abulila [Pg. 5 Para. 6] teaches least recently used pages are evicted from the DRAM and written back to the SSD.  Abulila [Pg. 2 Para. 4, Pg. 
In a similar fashion, Ki discloses an allocate, deallocate, reallocate scheme for DRAM memory.  Ki [Col. 1 Lines 14-19] teaches a conventional DRAM memory system where the computing needs of the system are met by allocating memory from DRAM for active data applications.  When the system needs more memory resources and the DRAM is full, deallocated pages are moved from inactive or cold pages and are reallocated to the active data application.  Ki [Col. 1 Lines 14-19]. 
Applicant argues “there is no indication in Abulila of an operation of allocating/reallocating the memory space of the DRAM to applications.”  Remarks [Pg. 12].  Abulila [Pg. 4, Para 2] teaches applications running on the CPU are allowed to access the DRAM in cache line granularity.  When an application accesses the DRAM, the DRAM is apportioned for the specific purpose of fulfilling the application’s computing requirements.  Abulila [Pg. 4, Para. 2].  A person having ordinary skill in the art would know that Abulila’s teaching of an application using DRAM memory is an allocation of the DRAM memory because the actions of Abulila’s CPU are consistent with the scope of the definition of allocate.  Similarly, Abulila [Pg. 2 Para. 4; Fig. 1] discusses how applications running on a host would typically have to deallocate DRAM and reallocate more DRAM as page faults are serviced by the computing system.  
Applicant argues Ki does not teach “allocate/reallocate memory space of DRAM to applications.” Remarks [Pg. 13].  Applicant’s argument is not persuasive.  Ki [Col. 1 Lines 14-19] discloses that conventional computer systems utilize DRAM to provide fast access to active data for applications.  Providing DRAM to active data applications is an allocation or 
Applicant argues the cited references do not teach “move a content over a bus, the content related to the least relevant page to a block addressable storage (BlAS) of the electronic flash storage device in a first BIAS location, the moving based on the request, the ByAS storage and the BlAS storage sharing the bus with the host” as recited in Claims 1 and 8.  With regards to Claim 8, Applicant’s argument is not persuasive because amended Claim 8 does not recite “move a content over a bus, the content related to the least relevant page to a block addressable storage (BlAS) of the electronic flash storage device in a first BIAS location, the moving based on the request, the ByAS storage and the BlAS storage sharing the bus with the host.”  
With regards to Claim 8, Applicant’s argument is not persuasive.  The combination of Abulila and Ki teaches each and every element of Applicant’s Claim 8.  For example, the combination of Abulila and Ki teaches “move a content over a bus, the content related to the least relevant page to a block addressable storage (BlAS) of the electronic flash storage device in a first BIAS location, the moving based on the request, the ByAS storage and the BlAS storage sharing the bus with the host” as promoting multiple hot pages concurrently to the host DRAM for fast access while keeping cold pages in the SSD for direct, byte granular access. Abulila [Pg. 2 Para. 4].  The movement of data between the host, cpu, ByAS DRAM, and BlAS SSD happens across buses depicted in Abulila [Fig. 1 ] as black and red arrows.  The buses connect the CPU, host bridge, DRAM, and SSD for the purpose of moving data between those elements.  Similarly, Abulila [Fig. 2] teaches busses as blue and orange arrows that move data between a unified memory space and the processor chip.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Condit, Jeremy et al. Better I/O Through Byte Addressable, Persistent Memory. SOSP’ 09. Big Sky, MT (October 11-14, 2009) and Harris, David Money; Sarah L. Harris. Digital Design and Computer Architecture, Morgan Kaufman (2013) ISB: 9780123944245.  
Applicant should also review Rogers et al (US 10,275,174 B2 referred hereinafter as Rogers).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.F.W./Examiner, Art Unit 2138                                                                                                                                                                                                        
/Michael Krofcheck/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.merriam-webster.com/dictionary/allocate (retrieved 29 December 2021).